Citation Nr: 1013912	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  08-14 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  

2.  Entitlement to service connection for a low back 
disability. 

3.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Counsel



INTRODUCTION

The Veteran served on active duty from June 1961 to November 
1969 and from March 1973 to June 1973.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from April 2006 and January 2007 decisions rendered 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On the appellant's VA Form 9, Appeal to the Board of 
Veterans' Appeals, received by the RO in March 2008, the 
appellant requested a hearing at the RO before a Veterans Law 
Judge.  A hearing was scheduled for September 17, 2009.  The 
appellant failed to report to the hearing as scheduled.  In 
October 2009, the Board received a motion from the appellant 
in which he averred good cause for his failure to report to 
the hearing and requested another opportunity to attend a 
Board hearing.  In April 2010, the Board found good cause for 
the appellant's failure to appear at the hearing and granted 
the motion for a new hearing.  

To date, the appellant has not been afforded the requested 
hearing, and there is no indication that he has withdrawn his 
request or otherwise waived his right to a Board hearing; 
hence, the hearing must be scheduled.  See 38 C.F.R. § 20.700 
(2009).

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a 
hearing at the RO before a Veterans Law 
Judge following the usual procedures set 
forth in 38 U.S.C.A. § 7107 (West 2002) 
and 38 C.F.R. § 20.704 (2009).  
Appropriate notification should also be 
provided to his representative.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


